DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 15/737,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance (for the claims filed 05/27/2021, which should be entered):
Regarding the limitations “An organic electroluminescent device, comprising a first electrode, a first light-emitting layer, a second light-emitting layer and a second electrode stacked upon a substrate; wherein the first light-emitting layer comprises red light units, green light units and blue light units, which are arranged in the same layer, the second light- emitting layer is a blue light layer, the green light unit comprises a host material doped with a guest material,” the closest prior art of record is Kim, et al., US 2005/057150 A1. This is a common OLED RBG pixel architecture, and there are myriad examples in the prior art.
Regarding the limitations “…the green light unit comprises a host material doped with a guest material, wherein the host material at least includes a Thermal et al., US-20170352813-A1, Cho, et al. "A universal host material for high external quantum efficiency close to 25% and long lifetime in green fluorescent and phosphorescent OLEDs." Advanced Materials 26.24 (2014): 4050-4055, Zhang, et al. "Towards ideal electrophosphorescent devices with low dopant concentrations: the key role of triplet up-conversion." Journal of Materials Chemistry C 2.42 (2014): 8983-8989, and Duan. "34.2: Invited Paper: Highly Efficient and Stable OLEDs Using Hosts with Thermally Activated Delayed Fluorescence." SID Symposium Digest of Technical Papers. Vol. 46. No. 1. 2015.
Each of Duan, NPL Cho, NPL Zhang, and NPL Duan all provide the same basic teaching: TADF compounds can be used as host materials for phosphorescent dopants, and compared to non-TADF hosts, they provide higher efficiencies. Previous iterations of the claims were rejected with various TADF compounds, assuming they exhibited or could be inferred to exhibit emission spectra that would allow energy transfer to a green phosphorescent dopants (i.e. at least a portion of emission spectra in the green).
Regarding “…the green light unit comprises a host material doped with a guest material, wherein the host material at least includes a Thermal Activation Delayed Fluorescence (TADF) material having a structure selected from the [claimed formulae]”, one of the two closest pieces of prior art of record is CN-104725298-A, which teaches compound 2,4,6-CzCN, which is structurally similar to compounds 1-96 and 1-97, and uses this compound as a host material. This requires a further modification including substitution, and the reference lacks any such teachings for modification.
The other is CN-104693185-A, which teaches compound 4CzCF3Ph, which is structurally similar to compounds 1-90 to 1-95 and 1-98 to 1-99, and compound 3CzCF3Ph, which is structurally similar to compounds 1-96 and 1-97. This requires a further modification, and the reference lacks any such teachings for modification.
Another relevant piece of art is Kwong, et al., US 2015/0129849 A1, which teaches a variety of substitution patterns useful for TADF compounds, including those of compounds 6 and 11, which have the substitution pattern of the claimed compounds 1-96 and 1-97 and 1-90 to 1-95 and 1-98 to 1-99, respectively. This requires choosing a compound from, e.g., Duan, then further modifying by substitution pattern.
per se, the closest prior art of record is Zheng, et al., WO-2016138077-A1, teaches compound 1-90, although in a different context. There is no teaching, suggestion, or motivation to use this compound in the claimed use, i.e. “wherein the host material at least includes a Thermal Activation Delayed Fluorescence (TADF) material having [the claimed formulae].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721